Title: To Thomas Jefferson from Philip M. Topham, 3 May 1805
From: Topham, Philip M.
To: Jefferson, Thomas


                        
                     To Thomas Jefferson President of the United
                                    States of America
                     
                            Newport May 3rd. 1805
                        
                        The Petition of Philip M. Topham of Newport in the State of Rhode Island, Mariner, most respectfully represents—
                  That your Petitioner labours under a cruel misfortune, from which he can be no otherwise releived than by the constitutional interposition of the mercy of the executive of the United States.—
                  That it is now more than five years since, when in early youth, ignorant of the consequences, & seduced by the interested persuasions of others, he was induced to take charge of, & to navigate a vessel, engaged in a commerce to the coast of Africa, rendered unlawful by the Laws of the United-States.— 
                  That for this offence he was prosecuted at the instance of the abolition Society of the City of New York, at which place he was arrested, & for eight months confined in close Jail, being unable to procure bail for the immense amount demanded.—That when finally released from prison, by the kindness of his Friends, he has been obliged for five years thro’ ten terms of the courts, to wait upon this case & to contend against the combined power, wealth & influence of a numerous Society.—
                  That he inherited from his father Colonel John Topham, an officer who fought in the battles that secured the Liberty & independence of the United States, nothing but his patriotism & his name.—
                  That condemned by the necessity of attending the trials & by his obligation to his bail to remain on shore, he has been for five years without employment in the only line, in which he was capable of earning money and is now, exhausted by the expences, he was obliged to encounter, entirely destitute.—That at length he has had a trial & at the last April term of the circuit court of the United States, for the district of New-York been cast in a Judgment of that dooms him to pay Sixteen Thousand Dollars, which is in effect to condemn him to imprisonment for life.—Your Petitioner would likewise represent that the abolition society of the City of New-York, contented with the vindication of public justice & the support of the Laws, manifested by the judgment aforesaid, and satisfied that this is the only similar transaction, in which your petioner has been engaged & that he sincerely regrets having been so engaged, that he must be doomed to unceasing & unmitigated misery, and an aged mother & a beloved wife & infant family solely dependant on your petitioner’s labour, deprived of all means of sustenance & support if the judgment should be enforced against him, are generously inclined to release their half of the Penalties.—Now your Petitioner urgently prays the President of the United States that he would in his wisdom and discretion, extend to him the equity & mercy, which he is impowered by the Constitution & Laws of the United-States to exercise—And by pardoning your petioner & releasing the claim of the United-States against him, save him and his helpless family from ruin & restore him to society, & the power of obliterating by future usefulness the unfortunate indiscretion of his youth.—And he as in duty bound will ever pray.—
                        
                            Philip M. Topham
                     
                        
                    